FILE COPY



  In the Interest of D.S.O.,
      ChildAppellant/s




                               Fourth Court of Appeals
                                    San Antonio, Texas
                                        January 30, 2014

                                      No. 04-14-00061-CV

                               IN THE INTEREST OF D.S.O., Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01423
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       The District Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due
on February 3, 2014.

                                                   cms

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court